DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/18/2021 has been entered. Claim(s) 1-2, 6-12, 15-18, 20, 23, 26-30 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 12/20/2020. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 7-10, and 13-16, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brif et al. ("The use of high-entropy alloys in additive manufacturing." Scripta Materialia 99 (2015): 93-96) in view of Lu et al. ("A criterion for topological close-packed phase formation in high entropy alloys." Entropy 17.4 (2015): 2355-2366.); and further in view of Murr et al. ("Metal fabrication by additive manufacturing using laser and electron beam melting technologies." Journal of Materials Science & Technology 28.1 (2012): 1-14.)
Regarding Claims 1 and 9-10, Brif teaches a method of manufacturing a high entropy alloy comprising mixing and melting (pre-alloying); atomizing, and selective laser sintering (additive manufacturing) a FeCoCrNi powder; followed by homogenization heat treatment at 1000 °C; before water cooling/quenching. 
Regarding the composition limitation of the alloy comprising 20-35 %Co, 10-25% Cr, 10-25% Fe. 15-30% Ni, and 5-15% Ti, and 1.9-8% Mo in atomic percent; Brif teaches Fe, Co, Cr, and Ni are present in a range of 5-35% at. but does not teach Ti or Mo in the claimed ranges. However Lu teaches that conventionally, HEA contain the elements Co, Fe, and Ni as their primary elements, and alloying elements such as Ti and Mo are added to promote the formation of the different phases such as Laves and sigma phase for the purpose of varying yield strength, hardness and ductility (Page 2356, [0001-0002]; specifically teaches high entropy alloy of the form Co1.5CrFeNi1.5Ti is known for 1.5CrFeNi1.5Ti0.5Mo0.1 and Co1.5CrFeNi1.5Ti0.5Mo0.5 in Table 1. Therefore, it would have been obvious to one of ordinary skill in the art to make an additively manufactured article with the claimed high entropy alloy composition for the purpose of forming a product with excellent thermal stability, high hardness, and superior corrosion resistance. 
Regarding the limitation of the alloy matrix having ultrafine particles (average diameter of 40 nm or less), applicant has shown through the data that the pseudo-solutionizing heat treatment (heat treatment in the range of 950-1180°C for three hours followed by quenching) was responsible for the claimed ultrafine particles (Table 2). Since the method taught by Brif includes homogenization heat treatment for even longer (12 hours) at 1000°C before water quenching, it would be expected to one of ordinary skill in the art that the FeCoCrNi article would also have the clamed ultrafine particles; and the CoCrFeNiTiMo composition taught by Brif in view of Chou would also have the claimed ultrafine particles; under the expectation that products made by substantially identical methods have similar properties. (See MPEP 2112.01(I)). 
Regarding the limitation of electron beam melting, Brif teaches selective laser melting is used, but is silent regarding electron beam melting. However, these methods of melting are considered interchangeable as both methods of melting are both widely recognized in the art as similar methods of consolidating alloy powder in an additive manufacturing system as taught by Murr (Abstract; 
The compositions of Co1.5CrFeNi1.5Ti0.5Mo0.1 and Co1.5CrFeNi1.5Ti0.5Mo0.5 which have the following atomic composition that reads on or overlaps with the claimed composition limitations: 
Element
Prior Art range (%at.)
Claimed range (%at.)
Co
25-26.8
20-35
Cr
16.7-17.9
10-25
Fe
16.7-17.9
10-25
Ni
25-26.79
15-30
Ti
8.3-8.9
5-15
Mo
1.8-8.3
1.9-8


In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding the Claim 2 limitation of the alloy having Ni and Ti more concentrated in the crystalline particles than the matrix; since the claimed method for forming the ultrafine particles is taught by Brif in view of Lu; one of ordinary skill in the art would expect the ultrafine particles of the prior art to also have this property See MPEP 2112.01(I)). 
Regarding the Claims 7-8 and 15-16 limitation of tensile strength of 1050 MPa or more, breaking elongation of 10 or more  and the matrix phase crystals being equiaxial crystal in shape and having a simple cubic crystal structure; since the claimed method for forming the ultrafine particles is taught by Brif in view of Lu; one of ordinary skill in the art would expect the claimed strength and crystalline properties to also be present under the expectation that products made by substantially identical methods have similar properties. (See MPEP 2112.01(I)). Further, Lu teaches these compositions have FCC or face centered cubic crystal structures (Table 1).
Regarding Claims 26 and 28, Brif in view of Lu, teaches Ni in a range of 25-26.79%, overlapping with the claimed range of 15-26.3%. 
In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).


Claim 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brif et al. in view of Lu et al. as applied to Claim 1 , and further in view of Yeh et al. ("On the solidification and phase stability of a Co-Cr-Fe-Ni-Ti high-entropy alloy." Metallurgical and Materials Transactions A
Regarding the Claims 11-12 and 17-18, Brif does not teach the use of the CoCrFeNi alloy for an impeller of a fluid machine such as a centrifugal compressor. However, Yeh teaches that CoCrFeNiTi alloys can be used for turbine blades of gas turbine engines as they have a desired FCC crystal structure and a desired hardness. Therefore, it would have been obvious to use the claimed alloy article taught by Brif in view of Chou as impeller blade (for a compressor) as the claimed high entropy alloy is known in the art to be used for turbine blades because of their desired crustal structure and hardness. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 6 and 30 are allowed.
Claims 20, 23, 25, 27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter: The closest prior art of record is Brif in view of Lu which teaches a composition of Co1.5CrFeNi1.5Ti0.5Mo0.1 and Co1.5CrFeNi1.5Ti0.5Mo0.5. This composition however falls outside of the claimed range of claim 6 for nearly all of the elements; and for Claims 20, 23, 25, 27, and 29 
Conventional HEA alloy compositions of Table 1 of Lu et al. ("A criterion for topological close-packed phase formation in high entropy alloys." Entropy 17.4 (2015): 2355-2366.) were also considered. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736